77 F.3d 811
UNITED STATES of America, Plaintiff-Appellee,v.Frank GRANDLUND, Defendant-Appellee.
No. 95-50117.
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1996.

Richard L. Durbin, Jr., Asst. U.S. Attorney, Office of the United States Attorney, San Antonio, TX, James H. DeAtley, Austin, TX, for U.S.
Thomas S. Morgan, Midland, TX, for Grandlund.
Appeal from the United States District Court for the Western District of Texas.
Before POLITZ, Chief Judge, and HILL* and DeMOSS, Circuit Judges.
PER CURIAM:


1
Acting ex proprio motu and for the sole purpose of clarification of the directives contained in the opinion rendered herein on December 13, 1995, and found at 71 F.3d 507, 511-12 (5th Cir.1995), which directives were issued pursuant to this court's supervisory powers, we act to remove any doubt about their application.   The said directives are intended to apply only to future revocation hearings which the district court finds to be truly and legitimately contested.   The directives have no application in any revocation hearing which does not involve a valid challenge to the laboratory test(s) or report(s).


2
Our opinion on the merits of the appeal is not affected in any way by this explication of the directives.


3
CLARIFICATION OF DIRECTIVES ISSUED.



*
 Circuit Judge for the Eleventh Circuit, sitting by designation